Citation Nr: 0326385	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  95-27 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
with secondary  dysthymia disorder and addiction to 
barbiturates and Darvocet, currently rated 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
June 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in relevant part, denied an increased 
rating for migraine syndrome with secondary dysthymic 
disorder and addiction to barbiturates and Darvocet; and 
denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

The veteran filed a notice of disagreement with these 
determinations, and perfected an appeal to the Board on the 
issues in August 1994.  However, in an August 1999 statement, 
he indicated that he wished to withdraw his appeal on the 
issue of entitlement to a total disability rating based on 
individual unemployability.  Accordingly, this issue is no 
longer before the Board and will not be addressed herein.  


REMAND

A review of the file reveals that the RO granted service 
connection for headaches in a November 1977 rating decision 
and assigned a noncompensable rating effective from June 27, 
1977 pursuant to 38 C.F.R. § 4.24a, Diagnostic Code 8100.  In 
an October 1989 rating decision, the RO granted a 30 percent 
rating for the disability effective July 17, 1989.  

In an April 1993 decision, a RO hearing officer granted 
service connection for depression secondary to the service-
connected migraine headaches, but re-characterized the issue 
as "migraine syndrome with secondary dysthymic disorder."  
The hearing officer then assigned a 50 percent rating for the 
disability pursuant to 38 C.F.R. §  4.132, Diagnostic Code 
9405.  Subsequently, in a November 1993 rating decision, the 
RO recharacterized the disability as "migraine headaches 
with secondary dysthymic disorder with addiction to 
barbiturates and Darvocet."  

In April 1994, the veteran filed a claim for an increased 
rating for his service-connected headache disability.  The RO 
denied an increased rating for the service-connected migraine 
syndrome with secondary dysthymic disorder with addiction to 
barbiturates and Darvocet, and this appeal ensued.  However, 
in statements in support of his claim, the veteran has 
asserted that he is entitled to separate ratings for his 
migraine headaches under Diagnostic Code 8100 and his 
dysthymia disorder with addiction to barbiturates and 
Darvocet under current Diagnostic Code 9433.  

The Board agrees.  Except as otherwise provided in the Rating 
Schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. 4.14; Esteban v. Brown, 6 Vet. App. 
259 (1994).  The critical inquiry in making such a 
determination is whether any of the disabling symptomatology 
is duplicative or overlapping.  The claimant is entitled to a 
separate rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.  

In this case, the veteran's disabilities (i.e., a headache 
disorder and dysthymia disorder) and their associated 
symptoms are distinct and separate; and the rating criteria 
account for symptoms accordingly.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 and 38 C.F.R. § 4.130, Diagnostic Code 
9433 (2003).  Accordingly, the case must be returned to the 
RO for the assignment of separate ratings for the two 
disabilities.  

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for migraine 
headaches and a psychiatric disorder.  
After securing the necessary release, the 
RO should obtain these records.  

2.  The veteran should be afforded the 
appropriate VA examinations to ascertain 
severity of his service-connected 
migraine headaches and dysthymic disorder 
with addiction to barbiturates and 
Darvocet.  The claims folder should be 
made available to the examiners for 
review before the examination.  

3.  Upon completion of the above, the RO 
should readjudicate the veteran's claim 
for an increased rating by assigning 
separate ratings for the service-
connected migraine headaches and the 
service-connected dysthymic disorder.  If 
either determination remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

